Exhibit 10.1




*Certain identified information has been excluded from this exhibit because it
is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.
The redacted confidential portions of the exhibit are marked by [***].
    
UMB Bank, National Association, not in its individual capacity, but solely as
legal title trustee for
LVS Title Trust XIII
as Purchaser
Wilmington Savings Fund Society, FSB, not in its individual capacity, but solely
as trustee for
BCAT 2020-23TT
as Seller

and


AG Mortgage Investment Trust, Inc.
Obligor


MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
Dated as of May 28, 2020













--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I. DEFINITIONS
1

ARTICLE II. AGREEMENT TO PURCHASE; CONVEYANCE OF MORTGAGE LOANS; PURCHASE PRICE;
POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; DELIVERY OF DOCUMENTS; CLOSING
CONDITIONS; PERIODIC REPORTS
6

Section 2.01.
Agreement to Purchase; Conveyance of Mortgage Loans; Purchase Price; Possession
of Mortgage Files.    6

Section 2.02.
Possession and Ownership of Mortgage Files    8

Section 2.03.
Closing Conditions    8

Section 2.04.
Execution of Assignments and Endorsements    9

Section 2.05.
Cooperation with the Seller    9

Section 2.06.
Freddie Mac Monthly Reporting    10

Section 2.07.
Fannie Mae Quarterly Reporting; Uncontested Litigation and Contested Litigation;
Third Party Claims    10

Section 2.08.
HUD Reporting; Failure to Report    12

ARTICLE III. REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH
14

Section 3.01.
Representations and Warranties Respecting the Seller and the Obligor    14

Section 3.02.
Representations and Warranties Regarding Individual Mortgage Loans    15

Section 3.03.
Remedies for Breach of Representations and Warranties.    17

Section 3.04.
Representations and Warranties Respecting the Purchaser    19

ARTICLE IV. SERVICING OF MORTGAGE LOANS
21



i



--------------------------------------------------------------------------------




Section 4.01.
Servicing Released Sale    21

Section 4.02.
[Reserved]    21

Section 4.03.
Mortgage Transfer and Servicing Transfer Disclosures    21

Section 4.04.
Suitability    21

Section 4.05.
Regulatory Compliance; Collection Practices    21

Section 4.06.
Reporting to the Internal Revenue Service    21

Section 4.07.
Use of the Seller’s, Fannie Mae’s, Freddie Mac’s or HUD’s Name    22

ARTICLE V. INDEMNIFICATION
22

Section 5.01.
Purchaser’s Indemnification    22

ARTICLE VI. MISCELLANEOUS PROVISIONS
23

Section 6.01.
Amendment    23

Section 6.02.
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial    23

Section 6.03.
Notices    23

Section 6.04.
Severability of Provisions    25

Section 6.05.
Relationship of Parties    25

Section 6.06.
Execution    25

Section 6.07.
Preparation and Recordation of Assignments of Mortgage    25

Section 6.08.
Assignment    25

Section 6.09.
Further Agreements    25



ii



--------------------------------------------------------------------------------




Section 6.10.
Confidential Information    25

Section 6.11.
Exhibits    26

Section 6.12.
General Interpretive Principles    26

Section 6.13.
Survival of the Agreement    27

Section 6.14.
Regulation AB.    27

Section 6.15.
Limitation on Liability.    Error! Bookmark not defined.



SCHEDULES AND EXHIBITS
Schedule 1        Mortgage Loan Schedule


Schedule 2-A
Property Tax and Homeowner’s Lien Amounts and/or Encumbrances or other
Deficiencies, and Disclosed Liens and Encumbrances Credit



Schedule 2-B
Disclosed Liens and Encumbrances



Schedule 3-A
Collateral Exceptions



Schedule 3-B
Data Exceptions



Exhibit A        Contents of Each Mortgage File

Exhibit B        Form of Bill of Sale

Exhibit C        Form of Limited Power of Attorney

Exhibit D        Wire Transfer Instructions


Exhibit E         Purchaser Reports to Freddie Mac


Exhibit F        Additional Sale Requirements and Conditions to the Sale


Exhibit G        Standard Servicing Instructions for Contested Litigation Loans


Exhibit H        Confidentiality & Non-Disparagement Terms for Settlement of
Third Party Claims


Exhibit I            Standard Servicing Instructions for Uncontested Litigation
Loans


Exhibit J            Post Sale Reporting Requirements






iii



--------------------------------------------------------------------------------





This Mortgage Loan Purchase and Sale Agreement dated as of this 28th day of May,
2020, is executed among Wilmington Savings Fund Society, FSB, not in its
individual capacity but solely as trustee for BCAT 2020-23TT (the “Seller”), AG
Mortgage Investment Trust, Inc. (the “Obligor”) and UMB Bank, National
Association, not in its individual capacity, but solely as legal title trustee
for LVS Title Trust XIII (the “Purchaser”).
W I T N E S S E T H
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Purchaser has agreed to purchase from the Seller and the Seller has agreed to
sell to the Purchaser the Mortgage Loans (as defined below);
WHEREAS, the Obligor is a direct or indirect beneficial owner of the Seller and
the Obligor will directly benefit from the Purchaser’s purchase of the Mortgage
Loans from Seller; and
WHEREAS, the Purchaser, the Obligor and the Seller wish to prescribe the manner
of purchase and conveyance of the Mortgage Loans and the servicing of the
Mortgage Loans following their conveyance to the Purchaser;
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Purchaser, the Obligor and the Seller agree as
follows:


1



--------------------------------------------------------------------------------





ARTICLE I.
DEFINITIONS
Whenever used herein, the following words and phrases, unless the context
otherwise requires and unless otherwise defined herein, shall have the following
meanings:
Acceptable Servicing Practices: With respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions servicing
similar mortgage loans in the jurisdiction where the related Mortgaged
Properties are located and that are (i) in compliance with applicable federal,
state and local laws, rules and regulations, and (ii) in compliance with the
terms of the related Mortgage Loan Documents.
Accrued Interest: With respect to each Mortgage Loan, accrued interest, due and
payable in accordance with the terms of the respective Mortgage Note, on the
interest bearing unpaid principal balance of such Mortgage Loan at a rate equal
to the Mortgage Interest Rate relating to such Mortgage Loan, from the date
through which interest has last been paid (as of the Cut-off Date) through the
day prior to the Closing Date; provided, however, that in no event shall the
Purchaser be obligated to pay accrued interest as to any Mortgage Loan that is
sixty (60) days or more delinquent as of the Cut-off Date.
Agreement: This Mortgage Loan Purchase and Sale Agreement and all amendments
hereof and supplements hereto.
Assignment of Mortgage: An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to give record
notice of the sale of the Mortgage to the Purchaser.
Bailment Letter: That certain Bailee Letter, dated as of May 4, 2020, among the
Seller, an affiliate of the Program Manager and the Bailee governing the
retention of the originals of the Mortgage Loan Documents pending the settlement
of the sale of the Mortgage Loans to the Purchaser.
Bailee: Wells Fargo Bank. N.A.
Business Day: Any day other than (i) a Saturday or Sunday, (ii) a legal holiday
in the States of New York, California, or Delaware or (iii) a day on which banks
in the States of Minnesota, Missouri, New York, California, or Delaware or
national banks are authorized or obligated by law or executive order to be
closed.
Closing Date: The date of this Agreement.
Consumer Information: Any personally identifiable information in any form
(written, electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, social security
number, birth date, Mortgage Loan number, Mortgage Loan payment history,
delinquency status, insurance carrier or payment information, tax amount or
payment information; the fact that the Mortgagor has a relationship with the
Seller, the Servicer or the originator; and any other non-public personally
identifiable information.
Contested Litigation: Any lawsuit or other dispute resolution mechanism
(including but not limited to arbitration or mediation) involving a Mortgage
Loan and in which a standalone lawsuit or a responsive claim (including but not
limited to a counterclaim or third party claim filed in a judicial foreclosure
action) is brought that: (a) includes any Original Seller Block Person or the
Original Seller’s Servicer, as a defendant,


2



--------------------------------------------------------------------------------




counter-defendant, or cross-defendant in such action; and (b) involves
allegations of improper origination, or servicing of any Mortgage Loan prior to
the Closing Date, or fraud, misappropriation of funds, gross negligence, willful
misconduct or illegal or tortious action or failure to act by any Original
Seller Block Person or the Original Seller’s Servicer.
Co-op Lease: With respect to a Co-op Loan, the lease with respect to a dwelling
unit occupied by the Mortgagor and relating to the stock allocated to the
related dwelling unit.
Co-op Loan: A Mortgage Loan that is secured by a first-lien on and a perfected
security interest in Cooperative Shares and the related proprietary lease
granting exclusive rights to occupy the related cooperative apartment in the
building owned by the related Cooperative.
Co-op Stock: With respect to a Co-op Loan, the single outstanding class of
stock, partnership interest or other ownership instrument in the related
residential cooperative housing corporation.
Cooperative: The private, nonprofit cooperative apartment corporation which owns
all of the real property that comprises the Project, including the land,
separate dwelling units and all common areas.
Cooperative Shares: With respect to any Co-op Loan, the shares of stock issued
by a Cooperative and allocated to a Cooperative Unit and represented by a stock
certificate.
Cooperative Unit: With respect to any Co-op Loan, a specific unit in a Project.
Corporate Servicing Advances: All customary, reasonable and necessary
“out-of-pocket” costs and expenses incurred by Servicer in the performance of
its servicing obligations, including, but not limited to, the cost of (i)
preservation, restoration and repair of a Mortgaged Property, (ii) any
enforcement or judicial proceedings with respect to a Mortgage Loan, including
foreclosure actions and (iii) the management and liquidation of any Mortgaged
Property if a Mortgaged Property is acquired in satisfaction of the Mortgage
(including default management and similar services, appraisal services and real
estate broker services).
Cut-off Date: April 30, 2020.
Deferred Principal Balance: The amount of deferred unpaid principal balance,
payment of which has been postponed until the maturity of the related Mortgage
Loan pursuant to a modification, as described on the Mortgage Loan Schedule.
Disclosed Liens and Encumbrances: Means the property tax, homeowner’s
association lien amounts and/or encumbrances or other deficiencies specifically
set forth on Schedule 2-A attached hereto.
Disclosed Liens and Encumbrances Credit: Means an amount equal to the aggregate
payoff, cure or other amounts set forth on Schedule 2-A attached hereto with
respect to the Disclosed Liens and Encumbrances.
Escrow Servicing Advances: Any amounts advanced by the Servicer for the purpose
of effecting the payment of any taxes, assessments and insurance premiums
relating to a Mortgaged Property.
Fannie Mae: The Federal National Mortgage Association and any of its past or
present officers, directors, employees, affiliates, parents, subsidiaries,
agents, successors, assigns or representatives.


3



--------------------------------------------------------------------------------




Fannie Mae Mortgage Loan: Each Mortgage Loan identified on the Mortgage Loan
Schedule as a “Fannie Mae Mortgage Loan.”
FHFA: The Federal Housing Finance Agency and any successor thereto.
Follow-Up Report: As defined in Section 2.08(b).
Freddie Mac: The Federal Home Loan Mortgage Corporation and any successor
thereto.
Freddie Mac Mortgage Loan: Each Mortgage Loan identified on the Mortgage Loan
Schedule as a “Freddie Mac Mortgage Loan.”
Governmental Entity: Any federal, state or local governmental authority, agency,
commission or court or self-regulatory authority or commission.
HAMP: As defined in Section 4.05.
HUD: The U.S. Department of Housing and Urban Development, or any successor in
interest thereto.
HUD Mortgage Loan: Each Mortgage Loan identified on the Mortgage Loan Schedule
as a “HUD Mortgage Loan.”
Initial HUD Mortgage Loan Purchaser: Rushmore Loan Management Services LLC.
Mortgage: (a) With respect to any Mortgage Loan that is not a Co-op Loan, the
mortgage, deed of trust or other instrument securing a Mortgage Note, which
creates a first priority lien on the Mortgaged Property, and (b) with respect to
a Co-op Loan, the related Security Agreement.
Mortgage File: The Mortgage Loan Documents pertaining to a particular Mortgage
Loan, including the collateral documentation and servicing documentation with
respect to such Mortgage Loan.
Mortgage Interest Rate: The annual rate of interest borne on a Mortgage Note in
accordance with the provisions of the related Mortgage Note.
Mortgage Loan: An individual Mortgage Loan or Co-op Loan which is the subject of
this Agreement, each Mortgage Loan sold and subject to this Agreement being
identified on the Mortgage Loan Schedule, and all other rights, benefits,
proceeds and obligations arising from or in connection with such Mortgage Loan,
including, without limitation, all related Mortgage Loan Documents, the monthly
payments and all proceeds received from such Mortgage Loan, all other rights,
interests, benefits, security, proceeds, remedies and claims in favor or for the
benefit of the mortgagee arising from or in connection with such Mortgage Loan,
and the related Servicing Rights.
Mortgage Loan Documents: With respect to each Mortgage Loan or Co-op Loan, the
documents referred to in Exhibit A.
Mortgage Loan Schedule: The schedule of Mortgage Loans annexed to this Agreement
as Schedule 1 hereto and containing the fields described in Schedule 1 attached
hereto.


4



--------------------------------------------------------------------------------




Mortgage Note: The executed note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
Mortgaged Property: (a) With respect to each Mortgage Loan which is not a Co-op
Loan, the underlying real property securing repayment of a Mortgage Note and (b)
with respect to each Co-op Loan, the related Cooperative Shares and related
Co-op Lease.
Mortgagor: The obligor on a Mortgage Note.
Obligor: AG Mortgage Investment Trust, Inc.
Obligor’s Knowledge: The actual knowledge of the fact or circumstance by the
Obligor.
Original Seller Block Person: Fannie Mae and any of its past or present
officers, directors, employees, affiliates, parents, subsidiaries, agents,
successors, assigns or representatives.
Original Seller’s Servicer: Nationstar Mortgage, LLC or Wells Fargo Bank,
National Association, as applicable.
Original Settlement Date: With respect to each Mortgage Loan, the date
identified on the Mortgage Loan Schedule.
Person: Any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, trustee,
unincorporated organization, government or any agency or political subdivision
thereof.
Post-Sale Report: As defined in Section 2.08(a).
Post-Sale Reporting Period: As defined in Section 2.08(a).
Post-Sale Reporting Period End Date: As defined in Section 2.08(a).
Post-Sale Reporting Requirements: As defined in Section 2.08(c).
Program Administrator: Red Creek Asset Management LLC.
Program Manager: [***]
Project: All real property owned by the Cooperative including the land, separate
dwelling units and all common areas.
Purchase Price: The meaning assigned to such term in Section 2.01(b).
Purchase Price Percentage: As set forth on the Mortgage Loan Schedule.
Purchaser: The Person identified as the “Purchaser” in the preamble to this
Agreement.
Regulator: The FHFA or other Governmental Entity having jurisdiction over the
Seller or the Purchaser, and any applicable successor thereto.


5



--------------------------------------------------------------------------------




Report Documentation: As defined in Section 2.08(d).
Repurchase Price: With respect to any Mortgage Loan, a price equal to the sum of
(i) the Purchase Price for such Mortgage Loan and (ii) any unreimbursed
Servicing Advances made by the Purchaser or its servicer after the Cut-off Date
related to such Mortgage Loan, less (iii) any proceeds received by or on behalf
of Purchaser with respect to such Mortgage Loan.
Resolved Default Mortgage Loan: Any such HUD Mortgage Loan for which at least
one of the following conditions has been satisfied:
(a) the HUD Mortgage Loan has been modified by the Purchaser, or the Purchaser's
servicer or successor-in-interest, and the borrower performed under the terms of
the modified HUD Mortgage Loan for at least six (6) consecutive months;
(b) the HUD Mortgage Loan lien has been released or extinguished by the
Purchaser or the Purchaser’s servicer or successor-in-interest in connection
with a voluntary transfer by the borrower or the borrower’s successor in
interest;
(c) with respect to a HUD Mortgage Loan securing Mortgaged Property occupied by
the borrower or a tenant, the HUD Mortgage Loan lien has been released by the
Purchaser or the Purchaser’s servicer or successor-in-interest; or
(d) the HUD Mortgage Loan lien has been foreclosed.
RESPA: The Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617, as
amended, and any successor thereto, and rules and regulations promulgated from
time to time thereunder.
Security Agreement: With respect to a Co-op Loan, the agreement or mortgage
creating a first lien security interest in favor of the originator of the Co-op
Loan in the related Co-op Stock.
Seller’s Knowledge: The actual knowledge of a fact or circumstance by the
Seller.
Servicer: Rushmore Loan Management Services LLC, as servicer for the Seller.
Servicing Advances: All Corporate Servicing Advances and Escrow Servicing
Advances.
Servicing Rights: Any and all of the following: (a) any and all rights to
service the Mortgage Loans; (b) any payments or monies payable or received or
receivable for servicing the Mortgage Loans; (c) any late fees, prepayment fees,
assumption fees, penalties or similar payments with respect to the Mortgage
Loans; (d) all agreements or documents creating, defining or evidencing any such
servicing rights and all rights of Seller thereunder; (e) possession and use of
any and all documents, files, records, servicing files, servicing documents,
servicing records or other information pertaining to the Mortgage Loans or
pertaining to the past, present or prospective servicing of the Mortgage Loans;
(f) any benefit from holding the escrow payments made by Mortgagors for taxes,
assessments, primary mortgage or hazard insurance premiums or comparable items
with respect to the Mortgage Loans, to the extent allowed by law to be kept by
the servicer; (g) all accounts and other rights to payment related to any of the
property described in this paragraph; (h) all accounts and other rights to
payment related to any of the property described in this paragraph; (i) all
rights and benefits relating to the direct solicitation of the related
Mortgagors and attendant right, title and interest in and to the


6



--------------------------------------------------------------------------------




list of such Mortgagors and data relating to their Mortgages; and (j) all
rights, powers and privileges incident to any of the foregoing.
Standard Servicing Instructions for Contested Litigation Loans: As defined in
Section 2.07.
Stated Principal Balance: As to each Mortgage Loan, the unpaid principal balance
(including the Deferred Principal Balance) of such Mortgage Loan as of the close
of business on the Cut-off Date, after deduction and application of all payments
of principal due and received on or prior to the Cut-off Date and any
unscheduled principal prepayments received on or prior to the Cut-off Date, as
specified on the Mortgage Loan Schedule. The aggregate Stated Principal Balance
for all of the Mortgage Loans shall be specified on the final Mortgage Loan
Schedule.
Successor Servicer: Rushmore Loan Management Services LLC, as successor servicer
for the Purchaser from and after the Closing Date or any other successor
servicer of the Purchaser from and after the Closing Date.
Survival Period: Means (i) the period commencing on the Closing Date and
expiring on the date that is six (6) months following the Closing Date and (ii)
solely with respect to any breach of the representations and warranties set
forth in Section 3.01, the period commencing on the Closing Date and expiring on
the date that is twelve (12) months following the Closing Date.
Third Party Claim: As defined in Section 2.07(d).
Transfer Date: The date on which the Seller transfers the servicing of the
Mortgage Loans to the Successor Servicer, which shall be the Closing Date.
Trust: LVS Title Trust XIII.
Trustee: UMB Bank, National Association.
Uncontested Litigation: Any lawsuit, bankruptcy or other dispute resolution
mechanism (including but not limited to arbitration or mediation) involving a
Mortgage Loan and in which the Mortgagor (or debtor) of such Mortgage Loan or
any third party files a claim that is (a) not brought against any Original
Seller Block Person or the Original Seller’s Servicer or (b) is brought against
any Original Seller Block Person or the Original Seller’s Servicer but only due
to its status as note owner or lienholder. For illustration purposes, examples
of Uncontested Litigation include but are not limited to matters such as
judicial foreclosure actions; eminent domain proceedings; junior lien
foreclosures; code violations; partition actions; forfeiture actions; quiet
title actions; probate actions; and bankruptcy cramdowns and lien avoidance
actions. For purposes of this definition, the filing by a Mortgagor, debtor or
third party of an appearance or answer or the raising of affirmative defenses
without an accompanying claim related to a Mortgage Loan constitutes an
Uncontested Litigation.

ARTICLE II.    
AGREEMENT TO PURCHASE; CONVEYANCE OF MORTGAGE LOANS; PURCHASE PRICE; POSSESSION
OF MORTGAGE FILES; BOOKS AND RECORDS; DELIVERY OF DOCUMENTS; CLOSING CONDITIONS;
PERIODIC REPORTS


7



--------------------------------------------------------------------------------





Section 2.01.    Agreement to Purchase; Conveyance of Mortgage Loans; Purchase
Price; Possession of Mortgage Files.
(a)    Agreement to Purchase; Conveyance of Mortgage Loans; Escrow Balances. In
exchange for the payment of the Purchase Price on the Closing Date, and subject
to the provisions of Section 2.03, the Seller hereby sells, without recourse,
but subject to the terms and conditions of (and except as expressly set forth
in) this Agreement, on a servicing released basis, the Mortgage Loans identified
on the Mortgage Loan Schedule.
(b)    Purchase Price. The “Purchase Price” for the Mortgage Loans shall be (i)
the product of (A) the Purchase Price Percentage and (B) the aggregate Stated
Principal Balance of the Mortgage Loans listed on the Mortgage Loan Schedule,
plus (ii) Accrued Interest for any Mortgage Loan less than sixty (60) days
delinquent, plus (iii) any unreimbursed and recoverable Servicing Advances made
prior to the Cut-off Date for any Mortgage Loan less than sixty (60) days
delinquent; provided, however, that Purchaser shall be entitled to a credit in
the aggregate amount of the Disclosed Liens and Encumbrances Credit. The
foregoing payments shall be made to the account designated by the Seller on
Exhibit D by wire transfer in immediately available funds on the Closing Date.
The Purchaser shall be entitled to (1) all principal collected after the Cut-off
Date, (2) all payments of interest on the Mortgage Loans collected after the
Cut-off Date and (3) all other payments and recoveries on the Mortgage Loans due
or collected after the Cut-off Date. The Stated Principal Balance of each
Mortgage Loan as of the Cut-off Date is determined after application of payments
of principal due and collected on or before the Cut-off Date, together with any
unscheduled principal prepayments collected on or prior to the Cut-off Date. If
any amount paid pursuant to this Agreement is found to have been calculated or
paid in error or is otherwise erroneous, the party discovering such error(s)
shall promptly give notice to the other party and the parties shall cooperate in
good faith to reconcile such error(s). Upon the reconciliation of any such
error(s) by the parties, the party benefitting from the error shall promptly pay
to the other party an amount sufficient to correct the error. Notwithstanding
the foregoing, the parties’ obligations under this paragraph shall be limited in
duration to the six-month period immediately following the Closing Date.
(c)    Delivery of Mortgage Loan Documents; Collateral Exceptions and Obligation
to Cure or Repurchase. The Seller has, pursuant to the Bailment Letter, and
without limitation of the terms and provisions of this Section 2.01(c),
delivered to the Bailee the Mortgage Loan Documents with respect to each
Mortgage Loan. Attached hereto as Schedule 3-A is an exception report
identifying certain missing or deficient documents (the “Collateral Exceptions”)
from the Mortgage File (the “Collateral Exception Report”). Obligor, on behalf
of the Seller, shall use commercially reasonable efforts to provide any such
missing document or cure such deficiency identified on the Collateral Exception
Report within one hundred twenty (120) days from the Closing Date or any earlier
date set forth on the Collateral Exception Report in respect of any related
Collateral Exception (the “Collateral Cure Period”) provided, however, that such
cure period shall be extended, on a day-by-day basis for any Force Majeure
Event. During the Collateral Cure Period, upon the written request of Seller to
Program Manager and at the Seller’s sole cost and expense, the Purchaser shall
cause the Program Manager to cooperate with the Seller by providing weekly
updates on the items remaining outstanding on the Collateral Exception Report.
In the event that the Obligor does not cure any such Collateral Exception with
respect to a Mortgage Loan during the Collateral Cure Period, the Obligor shall,
upon its receipt of a written request from the Purchaser, repurchase, at the
Repurchase Price, such Mortgage Loan within ten (10) Business Days following the
date of such request, which repurchase shall occur in the manner set forth in
Section 3.03(b). The Collateral Cure Period may be extended upon written request
of Seller with the prior written consent of Purchaser in its sole discretion.
The provisions of this Section 2.01(c) shall expressly survive the


8



--------------------------------------------------------------------------------




Closing Date. The obligations of the Obligor set forth in this Section 2.01(c)
shall constitute the sole remedies available to the Purchaser with respect to a
Collateral Exception identified on the Collateral Exception Report.
(d)    Closing Date Documents. On or before the Closing Date, the Purchaser
(except as provided below), the Obligor and the Seller shall furnish to each
other fully executed counterparts of each of:
(A)    this Agreement;
(B)    the Bailment Letter;
(C)    the Seller shall have delivered to the Purchaser an executed Bill of Sale
for the Mortgage Loans being sold by it in the form attached hereto as Exhibit
B;
(D)    the Seller shall have delivered to the Purchaser a copy of an executed
Limited Power of Attorney in the form attached hereto as Exhibit C (the “Limited
Power of Attorney”); and
(E)    the Seller shall have delivered to the Purchaser an unexecuted version of
the final Mortgage Loan Schedule, in form and substance satisfactory to the
Program Manager.
(e)    Reimbursement of Non-Recoverable Servicing Advances. In the event that
Purchaser determines, at any time prior to the date that is six (6) months
following the Closing Date, that any Servicing Advances made prior to the
Cut-off Date and comprising a component of the Purchase Price are
non-recoverable from the applicable Mortgagor as the result of insufficient
documentation evidencing such Servicing Advance, then (i) the Purchaser may send
to the Obligor a written notification with respect to such non-recoverable
Servicing Advance (which shall include a description of the basis upon which the
Servicing Advance is non-recoverable as the result of insufficient
documentation) and (ii) within ten (10) Business Days following such written
notification, Obligor shall pay to Purchaser (or its designee), via wire
transfer of immediately available funds, an amount equal to the affected
Servicing Advance (or portion thereof that is non-recoverable as the result of
insufficient documentation). The provisions of this Section 2.01(e) shall
expressly survive the Closing Date.
(f)    Disclosed Liens and Encumbrances. With respect to the Disclosed Liens and
Encumbrances set forth on Schedule 2-B attached hereto, Obligor, on behalf of
the Seller, shall have a period of forty-five (45) days, commencing upon the
Closing Date, to provide evidence satisfactory to the Purchaser that such
Disclosed Liens and Encumbrances have been discharged or do not otherwise
encumber the related Mortgaged Property. If, with respect to any Disclosed Liens
and Encumbrances, Obligor, on behalf of the Seller, timely provides such
evidence to the Purchaser, then the Purchaser shall pay (or cause to be paid) to
the Seller the related lien amount set forth on Schedule 2-B within ten (10)
Business Days following Obligor’s written request. If Obligor, on behalf of the
Seller, fails to timely provide any such evidence with respect to a Mortgage
Loan set forth on Schedule 2-B to the Purchaser, then Purchaser shall have no
further obligations with respect to the Disclosed Liens and Encumbrances set
forth on Schedule 2-B related to such Mortgage Loan. The provisions of this
Section 2.01(f) shall expressly survive the Closing Date.
(g)    Data Exceptions. Attached hereto as Schedule 3-B is a report identifying
certain data exceptions (the “Data Exceptions”). Without limitation of (i) the
Obligor’s representations and warranties in Section 3.02(a) or (ii) any of
Purchaser’s rights or remedies pursuant to Section 3.03, Obligor, on behalf of
the Seller, shall, from and after the Closing Date, reasonably cooperate with
the Purchaser and its custodian to resolve the Data Exceptions.

Section 2.02.    Possession and Ownership of Mortgage Files. Upon the payment of
the Purchase Price of the Mortgage Loans, the ownership of each related Mortgage
Note, each related Mortgage and each related Mortgage File shall vest
immediately in the Purchaser, and the ownership of all records and documents
with respect to the Mortgage Loans in the possession of the Seller or its
designee(s) (including the Bailee) shall vest immediately in the Purchaser. Upon
payment of the Purchase Price by the Purchaser to the Seller for the Mortgage
Loans in accordance with the terms hereof, the Seller shall be deemed to have
released to the Purchaser all of its right, title and interest in, to and under
the Mortgage Loans sold by it, including without limitation, the related
Servicing Rights and the contents of each Mortgage File related to such Mortgage
Loans; provided, the Seller may retain copies of any Mortgage File related to
such Mortgage Loans subject to the provisions of Section 6.10.

Section 2.03.    Closing Conditions. The closing for the purchase and sale of
the Mortgage Loans shall take place on the Closing Date. The closing, including
payment of the Purchase Price for the Mortgage Loans as set forth in Section
2.01(b) of this Agreement, shall be subject to the satisfaction of each of the
following conditions:
(a)    the Seller, the Obligor and the Purchaser, as applicable, shall have
delivered each of the documents specified in Section 2.01(d);
(b)    all of the representations and warranties of the Seller under Article III
of this Agreement shall be true and correct in all material respects as of the
Closing Date (or in each case such other date specified therein), and no default
shall have occurred hereunder which, with notice or the passage of time or both,
would constitute a default under this Agreement; and
(c)    all of the representations and warranties of the Purchaser under Article
III of this Agreement shall be true and correct in all material respects as of
the Closing Date (or in each case such other date specified therein), and no
default shall have occurred hereunder which, with notice or the passage of time
or both, would constitute a default under this Agreement.
Upon satisfaction of the foregoing conditions and receipt of the Purchase Price
from the Purchaser for the Mortgage Loans as set forth in Section 2.01(b) of
this Agreement, the Seller shall thereupon (i) immediately be deemed to have
released all of its right, title and interest in, to and under the Mortgage
Loans sold by it hereunder, including without limitation the contents of each
Mortgage File in accordance with the Bailee Letter and (ii) as an obligation
that shall expressly survive the Closing, promptly deliver to the Successor
Servicer twenty-five (25) executed originals of the Limited Power of Attorney.
Upon the written request of Purchaser, the Program Manager or the Successor
Servicer (and as a covenant expressly surviving the Closing), the Seller shall
deliver to the Successor Servicer such additional, original Limited Powers of
Attorney (not to exceed twenty-five (25) originals in the aggregate) as shall
from time to time be reasonably necessary for the taking of the actions
described therein.

Section 2.04.    Execution of Assignments and Endorsements. The Obligor will
cooperate with Purchaser and shall, at Obligor’s expense, cause to be prepared
any intervening assignment documents that Purchaser may reasonably request that
are in form acceptable for filing or recording in accordance with any applicable
law and/or recorder’s office requirements. Preparation of each Assignment of
Mortgage, and the delivery of each Assignment of Mortgage to the Successor
Servicer, shall be the Obligor’s responsibility and sole cost and expense. All
recording fees and expenses related to the recordation of the Assignments of
Mortgage (other than intervening assignment documents, the cost and expense of
which shall be the sole responsibility of Seller) shall be the responsibility of
Purchaser. With respect to any Mortgage Loan that is the subject of recording,
including but not limited to any public filing (“Recorded Mortgage Loans”), no
later than one hundred twenty (120) days after the Closing Date, the Purchaser,
at its expense, shall cause the Successor Servicer to use commercially
reasonable efforts to file and submit for recording, as applicable, the
Assignment of Mortgage for the Recorded Mortgage Loans; provided, however, that
such one hundred twenty (120) day period shall be extended, with respect to any
Assignment of Mortgage, on a day-by-day basis for (i) any Force Majeure Event
and (ii) any delay in the Obligor’s delivery to the Successor Servicer of any
intervening assignment document with respect to the related Mortgage Loan. As
used herein, “Force Majeure Event” shall mean any act or occurrence beyond the
reasonable control of Purchaser or Successor Servicer, including, but not
limited to, any act or provision of any present or future law, order or
regulation or governmental authority (including any “shelter in place” or
similar order), any act of God or war or terrorism, pandemic, labor dispute, or
the closure of any recording or filing office.

Section 2.05.    Cooperation with the Seller.
(a)     Should the Seller become, or continue to be, a party to any third party
claim, action or proceeding relating to the Mortgage Loans following the Closing
Date, the Purchaser shall, at the expense of the Obligor, to the extent
permitted by applicable law, reasonably cooperate or cause the Successor
Servicer to reasonably cooperate with the Seller by providing the Seller any and
all applicable documentation or data in the possession or under the control of
the Purchaser (or the Successor Servicer) regarding such Mortgage Loans as may
be reasonably requested in writing by the Seller to defend such third party
claim, action or proceeding. The Purchaser shall notify, or shall cause the
Successor Servicer to notify, the Seller promptly after receiving written notice
of any third party complaint, claim, action or proceeding raised by a Mortgagor
or any other third party that names the Seller or the Servicer, including,
without limitation, the Consumer Financial Protection Bureau, relating to the
Mortgage Loans.
(b)     The Purchaser shall reasonably cooperate or shall cause the Successor
Servicer to reasonably cooperate with the Seller and/or the Obligor, as
applicable, at the expense of the Obligor, by providing any regulator or
governmental agency or body having authority over the Seller, and/or the
Obligor, as applicable, the right to examine and audit, during business hours or
at such other times as are reasonable under applicable circumstances, upon five
(5) Business Days advance written notice of the Seller, any and all of (i) the
Mortgage Files relating to the Mortgage Loans sold by the Seller hereunder and
(ii) any and all books, records, documentation or other information relating to
the Mortgage Loans or the servicing thereof, in each instance and in each case
under clause (i) and/or clause (ii), as applicable, to the extent in the
possession or under the control of the Purchaser or the Successor Servicer and
reasonably requested by the Seller, and/or the Obligor, as applicable.
(c)     The Purchaser shall cause the Successor Servicer to provide on-going
reporting as set forth herein to the Seller with respect to the Mortgage Loans
to the extent necessary for the Seller to comply with its reporting obligations
to the prior owner of the Mortgage Loans.
(d)    The Purchaser understands and acknowledges that the provisions of this
Section 2.05 shall survive the Closing Date and shall not be subject to any
limitations on survival periods set forth herein.

Section 2.06.    Freddie Mac Monthly Reporting. The Purchaser shall cause the
Successor Servicer to provide to Freddie Mac monthly reports regarding loan
resolution results and borrower outcomes with respect to the Freddie Mac
Mortgage Loans, containing the data fields and in the format provided in Exhibit
E attached hereto, for a period of forty-eight (48) consecutive months from the
Original Settlement Date, subject to applicable privacy laws. The Purchaser
shall cause the Successor Servicer to submit the first report to Freddie Mac at
NPL_Sales_Reporting@freddiemac.com in the same month as the Transfer Date (or,
if the reporting date follows the Transfer Date, in the month following the
Transfer Date). Sales of the Freddie Mac Mortgage Loans or placing them into a
securitization trust will not relieve the Purchaser of the reporting
requirements. The Purchaser acknowledges and agrees that beginning on and after
the Transfer Date, (i) the Purchaser shall be solely responsible for submission
(or causing the submission) of all such reports and (ii) the Seller and its
affiliates shall have no obligation or liability with respect to such reports.
The Purchaser further acknowledges that Freddie Mac (or its regulator) may
publicly disclose the information on these reports on a pool level (not a loan
level) basis. The Purchaser understands and acknowledges that the provisions of
this Section 2.06 shall survive the Closing Date and shall not be subject to any
limitations on survival periods set forth herein.

Section 2.07.    Fannie Mae Quarterly Reporting; Uncontested Litigation and
Contested Litigation; Third Party Claims.    
(a)     Reporting. The Purchaser shall cause the Successor Servicer to provide
to robert_brunk@fanniemae.com (or such other email address as may be provided to
the Successor Servicer by Fannie Mae or the Program Administrator on behalf of
the Seller) quarterly reports regarding the Fannie Mae Mortgage Loans,
containing the data fields and in the format provided in Exhibit F attached
hereto, for a period of up to forty-eight (48) months following the Original
Settlement Date, subject to the applicable privacy laws. The Purchaser shall
cause the Successor Servicer to (i) submit the first quarterly report to Fannie
Mae using data calculated as of the end of the first calendar quarter following
the Transfer Date, which is June 30, 2020, on the applicable reporting due date
specified by Fannie Mae and (ii) continue to submit reports using data
calculated as required by Fannie Mae on the applicable reporting due date
specified by Fannie Mae for all subsequent reporting periods. The Purchaser
acknowledges and agrees that beginning on and after the Transfer Date (1) the
Purchaser shall be solely responsible for submission (or causing the submission)
of all such reports and (2) the Seller and its affiliates shall have no
obligation or liability with respect to such reports.
(b)    Litigation. The Seller (or the Program Administrator on behalf of the
Seller, as applicable) and Fannie Mae shall manage litigation, and the Purchaser
shall cause the Successor Servicer to manage litigation, with respect to the
Fannie Mae Mortgage Loans that exists as of, or arises subsequent to, the
Closing Date in accordance with the protocol set forth on Exhibit G or Exhibit
I, as applicable, and the terms of this Section 2.07. Notwithstanding anything
to the contrary in this Agreement, should the Original Seller Block Persons or
the Original Seller’s Servicer become, or continue to be, a party to any claim,
action, proceeding, investigation, or inquiry relating to the Fannie Mae
Mortgage Loans following the Closing Date: (a) the Seller (or the Program
Administrator on behalf of the Seller, as applicable), the Original Seller Block
Person or the Original Seller’s Servicer may notify the opposing party in the
action that the Fannie Mae Mortgage Loan has been sold to the Purchaser and the
servicing has been transferred to the Successor Servicer; and (b) the Purchaser
shall cause the Successor Servicer to provide the Original Seller Block Person
any and all applicable documentation or data reasonably available to the
Purchaser or the Successor Servicer regarding such Fannie Mae Mortgage Loans as
may be requested by the Original Seller Block Person or the Original Seller’s
Servicer to defend such claim, action or proceeding.
(c)     Contested Litigation. For Contested Litigation, Fannie Mae reserves the
right, in its sole discretion, to retain a law firm of its choice and to manage
the defense for some or all of the named Original Seller Block Person or the
Original Seller’s Servicer defendants. For all Contested Litigation, the
Purchaser shall cause the Successor Servicer to designate a liaison or liaisons
who will work with the Seller (or the Program Administrator on behalf of the
Seller, as applicable), Fannie Mae and each of their counsel to provide
loan-level information and payoff and reinstatement quotes upon request during
the course of the Contested Litigation, and who will implement the terms of
settlements agreed to by Fannie Mae, the Seller (or the Program Administrator on
behalf of the Seller, as applicable) and the Successor Servicer, including but
not limited to applying payment adjustments; requesting credit reporting
corrections; creating and implementing loan modifications permissible under the
Purchaser’s servicing documents; delaying any foreclosure, eviction, or
marketing activity; and rescinding foreclosure sales. Upon the Purchaser
becoming aware of Contested Litigation through service of process or
notification by any Original Seller Block Person, the Original Seller’s Servicer
or the Seller, the Purchaser shall thereafter cause the Successor Servicer to
comply with the requirements of Exhibit G attached hereto (“Standard Servicing
Instructions for Contested Litigation Loans”) with respect to the Fannie Mae
Mortgage Loans affected by such Contested Litigation. For all such Fannie Mae
Mortgage Loans in Contested Litigation arising following the Closing Date, each
of the Seller (or the Program Administrator on behalf of the Seller, as
applicable) and the Purchaser recognize that they (or in the case of Purchaser,
the Successor Servicer) are jointly working together with Fannie Mae and that
they are both necessary parties to share information related to such litigation
and that, as such, information and the fruits thereof shared between the two
shall not be considered a waiver of any attorney-client privilege, work product
doctrine or any other applicable principle of protecting information from
disclosure. This provision should be interpreted to create a joint defense
agreement and/or a common interest agreement between the parties hereto which
may be further formalized at the request of any party hereto with an addendum to
that effect between them at a later date.
For Contested Litigation arising following the Closing Date, the Purchaser shall
cause the Successor Servicer to promptly notify (i) the Seller in accordance
with the notice provisions set forth herein and (ii) Fannie Mae in the manner
specified in subsection 13 under the heading “Standard Servicing Instructions
for Contested Litigation Loans” on Exhibit G attached hereto and neither the
Successor Servicer nor the Purchaser may, absent confirmation from Fannie Mae
that such Contested Litigation will be managed by it, allow any default with
regard to the Contested Litigation to occur pending a response. Moreover, the
Purchaser covenants not to contact any form of media (including but not limited
to posting on any social media or public disclosure source) or to contact any
state Attorney General, the Office of the Comptroller of Currency, the Federal
Reserve Board, the Consumer Financial Protection Bureau or any other state or
federal regulatory authorities on any Fannie Mae Mortgage Loan involving
allegations against any Original Seller Block Person or the Original Seller’s
Servicer or an origination or servicing activity, omission or event that
occurred prior to the Closing Date. The Purchaser further agrees that, unless
obligated by law, it will not respond to any inquiry from the media or a
governmental entity relating to any Fannie Mae Mortgage Loan involving
allegations against any Original Seller Block Person, or an origination or
servicing activity, omission or event that occurred prior to the Closing Date,
and shall promptly (and before responding) forward the inquiry to Fannie Mae,
unless prohibited from doing so by the entity issuing such inquiry. This
specific paragraph shall not prohibit the Purchaser from responding to inquiries
and requests for information from its Regulators and the Purchaser shall not be
required to notify Fannie Mae of any such inquiry or request unless, provided
such notification is not prohibited by such Regulator, such inquiry or request
targets the Fannie Mae Mortgage Loans, the Original Seller’s Servicer or any
Original Seller Block Persons.
(d)    Third Party Claims.
(1)    The Purchaser shall cause the Successor Servicer to notify Fannie Mae and
the Seller if a claim is made upon an Original Seller Block Person by a third
party with respect to this Agreement or the Fannie Mae Mortgage Loans (a “Third
Party Claim”). Any such notice shall be provided in the manner specified in this
Agreement.
(2)    In the event of any such Third Party Claim made in respect of which
Fannie Mae may have contractual damage claims against or may be entitled to
indemnification, Fannie Mae may control, assume the defense of, negotiate or
settle any such claim and pay all expenses in connection therewith, and promptly
pay, discharge and satisfy any judgment or decree that may be entered in respect
of such claim. The Purchaser hereby agrees to cooperate or to cause the
Successor Servicer to cooperate fully with Fannie Mae and the Seller in
connection with the defense, negotiation or settlement of any such legal
proceeding.
(3)    The Purchaser shall not, and shall cause the Successor Servicer not to,
settle a Third Party Claim without the consent of Fannie Mae, which consent
shall not be unreasonably withheld, conditioned or delayed, unless the terms of
any settlement or compromise provide for (i) no relief other than the payment of
monetary damages for which Fannie Mae has received a written commitment for
repayment of such monetary damages from Purchaser, (ii) a full and unconditional
release of Fannie Mae for all liability in respect of such claim or litigation,
and (iii) confidentiality and non-disparagement terms substantially in the form
of Exhibit H; and provided, further, that if a settlement is not consented to by
Fannie Mae, the Purchaser shall be liable in the event and to the extent that a
subsequent settlement or other resolution causes Purchaser to incur a greater
liability than that provided for in the proposed settlement that did not receive
the consent required hereunder.
(4)    In connection with any settlement, whether judicial or non-judicial,
entered into by the Purchaser with a borrower of a Fannie Mae Mortgage Loan that
includes a release of the Purchaser or its successors or assigns for any claims
pertaining to such Fannie Mae Mortgage Loan, the Purchaser shall also obtain or
cause the Successor Servicer to obtain a release of the Seller, its servicer and
their respective affiliates, officers, directors, employees, agents and
representatives, and their respective successors and assigns, for any such
claims pertaining to such Fannie Mae Mortgage Loan.
(e)    Survival. The Purchaser understands and acknowledges that the provisions
of this Section 2.07 shall survive the Closing Date and shall not be subject to
any limitations on survival periods set forth herein.


9



--------------------------------------------------------------------------------





Section 2.08.    HUD Reporting; Failure to Report.    
(a)     Post-Sale Reports. Purchaser shall cause the Successor Servicer to
provide a summary reporting to AssetMan@rooseveltmc.com on the current status of
the sale portfolio quarterly in the format provided in Exhibit J (the “Post-Sale
Report”). Each reporting period begins on the first day following the end of the
prior reporting period, and ends on the fifteenth (15th) day of the third (3rd)
calendar month following the prior reporting period. The Purchaser shall cause
the Successor Servicer to submit each Post-Sale Report no later than the date
relating to such reporting period identified under the “Report Due Date” column
in the table set forth in Exhibit J. The Purchaser shall cause the initial
Post-Sale Report for the first reporting period to be submitted by the Successor
Servicer no later than June 25, 2020, as set forth in Exhibit J. This periodic
post-sale reporting requirement shall end on the “Post-Sale Reporting Period End
Date,” which is the date on which the fourth (4th) Post-Sale Report following
the Transfer Date, as set forth in Exhibit J, has been delivered or the date on
which each of the HUD Mortgage Loans has been liquidated, whichever occurs
first. For purposes of this Section 2.08(a), “liquidated” shall not apply to any
HUD Mortgage Loan sold to a third-party or affiliate.
(b)    Follow-Up Report. In the event that any HUD Mortgage Loan has not been
liquidated by the date of submission of the final Post-Sale Report, the
Purchaser shall cause the Successor Servicer to provide post-sale reporting to
AssetMan@rooseveltmc.com on the status of the HUD Mortgage Loans on the earlier
of (A) five (5) Business Days prior to the next quarterly due date after which
all of the HUD Mortgage Loans purchased have been liquidated and/or have
received six (6) consecutive on-time payments; or (B) five (5) Business Days
prior to the second (2nd) anniversary of the Post-Sale Reporting Period End Date
(the “Follow-Up Report”). The Follow-Up Report shall be provided in the same
format as the Post-Sale Report set forth in Exhibit J attached hereto.
(c)    General Reporting Requirements.
(i)    The Post-Sale Report and Follow-Up Report Requirements set forth in
Exhibit J attached hereto (the “Post-Sale Reporting Requirements”) are
applicable for all HUD Mortgage Loans purchased, regardless of whether they have
been securitized or sold by the Purchaser.
(ii)    The Post-Sale Reporting Requirements are an integral part of this
Agreement. HUD may unilaterally amend, supplement or change the reporting date,
content, format, or delivery method of the Post-Sale Reporting Requirements, but
only in a manner that does not have a material adverse effect (including a
material adverse economic or financial effect) on the rights and obligations of
the Purchaser under this Agreement.
(iii)    All Post-Sale Reports and the Follow-Up Report shall be submitted to
AssetMan@rooseveltmc.com for further submission by Roosevelt online through
HUD’s Post-Sale Reporting (PSR) tool at www.psrtool.com (or to such other
addresses as HUD may later provide).
(d)    Report Documentation. HUD, in its sole and absolute discretion, may
require the Seller and the Purchaser to submit (or, in the case of the
Purchaser, to cause the Successor Servicer to submit) documentation supporting
the information provided in any Post-Sale Report or Follow-Up Report (“Report
Documentation”). Report Documentation may be requested after submission of the
first Post-Sale Report and for any time within two (2) years following the
submission of the final Post-Sale Report or Follow-Up Report, if applicable.
Upon receipt of HUD’s written request (to be promptly delivered to the Purchaser
and the Successor Servicer via the Seller or the Program Administrator on the
Seller’s behalf, as applicable), the Purchaser shall cause the Successor
Servicer to provide the Report Documentation to


10



--------------------------------------------------------------------------------




AssetMan@rooseveltmc.com for submission to HUD within fifty-five (55) Business
Days of the date of HUD’s written request.
(e)    Post-Sale Servicing. The HUD Mortgage Loans must be serviced by a
servicer that is (i) either an FHA-approved mortgagee or a Fannie Mae or Freddie
Mac approved servicer that is capable of servicing in accordance with FHA
guidelines; and (ii) in good standing with and rated average or above by the
applicable agencies. Purchaser shall cause the Successor Servicer to service
each HUD Mortgage Loan, beginning on and after the Transfer Date, in accordance
with all applicable state and federal laws and regulations, including but not
limited to RESPA and the National Housing Act.
The Purchaser shall cause the Successor Servicer to take commercially
appropriate, reasonably necessary steps to ensure that each HUD Mortgage Loan
set forth on Schedule 4 attached hereto becomes a Resolved Default Mortgage Loan
by the Post Sale Reporting Period End Date. Neither the Purchaser nor the
Successor Servicer shall be relieved of this obligation merely by sale or
transfer of a HUD Mortgage Loan and, with respect to any sold HUD Mortgage Loan
that, at the time of sale, is not a Resolved Default Mortgage Loan,
“commercially appropriate, reasonably necessary steps” shall entail inclusion of
any necessary restrictions in the subject sale agreement.
(f)    Indemnification. To the extent Rushmore Loan Management Services LLC is
not the servicer with respect to any Mortgage Loan, the Purchaser hereby
indemnifies the Initial HUD Mortgage Loan Purchaser and its affiliates,
employees, directors, officers and agents (each, an “Initial HUD Mortgage Loan
Purchaser Indemnified Party”) with respect to any such Mortgage Loan from and
against any and all claims, losses, liabilities or expenses, including
reasonable compensation and expenses, disbursements and advances of its agents,
counsel, accountants and experts, and expenses incurred in the enforcement of
this obligation right (collectively, the “Initial HUD Mortgage Loan Purchaser
Claims”) imposed on, incurred by or asserted against any Initial HUD Mortgage
Loan Purchaser Indemnified Party in connection with or resulting from a material
failure of the Purchaser to perform (or to cause the Successor Servicer to
perform) its reporting duties and obligations under this Section 2.08 (subject
to any limitations on survival periods set forth herein).
(g)    Survival. The Purchaser understands and acknowledges that the provisions
of this Section 2.08 shall survive the Closing Date and shall not be subject to
any limitations on survival periods set forth herein.

ARTICLE III.    
REPRESENTATIONS AND WARRANTIES;
REMEDIES FOR BREACH

Section 3.01.    Representations and Warranties Respecting the Seller and the
Obligor.
(a)    The Obligor, on behalf of the Seller, represents and warrants to the
Purchaser that, as of the Closing Date:
i.Organization and Standing. The Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized and
has all powers necessary to carry on its business as now being conducted;
ii.Due Authority. The Seller has the full power and authority and legal right to
execute, deliver and perform, and to enter into and consummate all transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement have been duly and validly authorized, and the Seller has duly
executed and delivered this Agreement. This Agreement constitutes a legal, valid
and binding obligation of the Seller, enforceable against it in accordance with
its terms, subject to principles of equity, bankruptcy, insolvency and other
laws of general application affecting the rights of creditors. All requisite
corporate or other action has been taken by the Seller to make this Agreement
and all agreements contemplated hereby or thereby valid and binding upon the
Seller in accordance with their terms.
iii.No Conflict. The fulfillment of or compliance with the terms and conditions
of this Agreement, will not conflict with or result in a breach of any of the
terms, conditions or provisions of the Seller’s charter, by-laws or other
governing documents, or result in a breach of any legal restriction or any
material agreement or instrument to which the Seller is now a party or by which
it is bound, or constitute a material default or result in an acceleration under
any of the foregoing, or result in any violation of any law, rule, regulation,
order, judgment or decree to which the Seller or its property is subject;
iv.No Pending Litigation. There is no action, suit, proceeding, investigation or
litigation pending or, to the Seller’s Knowledge, threatened, which in the
aggregate, if determined adversely to the Seller, would (A) result in any
material impairment of this Agreement, or (B) adversely affect the sale of the
Mortgage Loans to the Purchaser or the Seller’s ability to perform its
obligations under this Agreement in any material respect;
v.No Consent Required. No consent, approval, authorization or order of any court
or governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, this Agreement,
or if required, such consent, approval, authorization or order has been obtained
prior to the Closing Date;
vi.No Brokers. The Seller has not employed or used a broker or anyone else who
might be entitled to a broker fee or commission in connection with the
transactions contemplated herein, with respect to which the Seller is
responsible for any fees or commissions; and
vii.Sale Treatment. The disposition of the Mortgage Loans shall be treated as a
sale on the books and records of the Seller.
(b)    The Obligor represents and warrants to the Purchaser that, as of the
Closing Date:
(i)    Organization and Standing. The Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized and has all powers necessary to carry on its business as now being
conducted;
(ii)    Due Authority. The Obligor has the full power and authority and legal
right to execute, deliver and perform, and to enter into and consummate all
transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized, and the
Obligor has duly executed and delivered this Agreement. This Agreement each
constitutes a legal, valid and binding obligation of the Obligor, enforceable
against it in accordance with its terms, subject to principles of equity,
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors. All requisite corporate action has been taken by the
Obligor to make this Agreement and all agreements contemplated hereby or thereby
valid and binding upon the Obligor in accordance with their terms.
(iii)    No Conflict. The fulfillment of or compliance with the terms and
conditions of this Agreement, will not conflict with or result in a breach of
any of the terms, conditions or provisions of the Obligor’s charter, by-laws or
operating agreement or result in a breach of any legal restriction or any
material agreement or instrument to which the Obligor is now a party or by which
it is bound, or constitute a material default or result in an acceleration under
any of the foregoing, or result in any violation of any law, rule, regulation,
order, judgment or decree to which the Obligor or its property is subject;
(iv)    No Pending Litigation. There is no action, suit, proceeding,
investigation or litigation pending or, to the Obligor’s Knowledge, threatened,
which in the aggregate, if determined adversely to the Obligor, would (A) result
in any material impairment of this Agreement, or (B) adversely affect the sale
of the Mortgage Loans to the Purchaser or the Obligor’s ability to perform its
obligations under this Agreement in any material respect;
(v)    No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Obligor of, or compliance by the Obligor with, this
Agreement, or if required, such consent, approval, authorization or order has
been obtained prior to the Closing Date; and
(vi)     No Brokers. The Obligor has not employed or used a broker or anyone
else who might be entitled to a broker fee or commission in connection with the
transactions contemplated herein, with respect to which the Obligor is
responsible for any fees or commissions.

Section 3.02.    Representations and Warranties Regarding Individual Mortgage
Loans. The Obligor represents and warrants to the Purchaser with respect to each
Mortgage Loan as of the Closing Date (unless another date is expressly set forth
below) as follows:
(a)    Mortgage Loan Schedule. The information contained in the Mortgage Loan
Schedule relating to such Mortgage Loan is true and correct in all material
respects as of the Cut-Off Date;
(b)    No Release. Other than as set forth in the Mortgage Loan Schedule and
pursuant to documentation in the related Mortgage File or servicing file, the
Mortgage has not been satisfied, canceled, subordinated or rescinded, in whole
or in part, and the Mortgaged Property has not been released from the lien of
the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such release, cancellation, subordination or rescission;
(c)    Validity of Mortgage. Except with respect to the Disclosed Liens and
Encumbrances specifically set forth on Schedule 2-A attached hereto, the
Mortgage is a valid, existing and enforceable first lien on the Mortgaged
Property, subject only to: (x) the lien of current real property taxes and
assessments not yet due and payable; (y) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording and generally acceptable to prudent lending institutions and (z) other
matters to which like properties are commonly subject and which do not
materially interfere with the benefits intended to be provided by the Mortgage
(collectively, “Permitted Encumbrances”). The Obligor makes no representation or
warranty as to the extent or absence of homeowners’ association fees or similar
charges that may encumber, in a junior lien position, any Mortgaged Property,
and which could never impose a lien upon such Mortgaged Property superior to the
Mortgage (“Junior HOA Fees”). With respect to any Cooperative Loan, except with
respect to the Disclosed Liens and Encumbrances specifically set forth on
Schedule 2-A attached hereto, the Security Agreement is a valid, subsisting and
enforceable first priority security interest on the related Cooperative Shares
and Proprietary Lease securing the Mortgage Note, subject only to (a) liens of
the related residential Cooperative Corporation for unpaid assessments
representing the Mortgagor’s pro rata share of the related residential
Cooperative Corporation’s payments for its blanket mortgage, current and future
real property taxes, insurance premiums, maintenance fees and other assessments
to which like collateral is commonly subject and (b) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security interest intended to be provided by such Mortgage;
(d)     Legal and Binding. The Mortgage Note (and the lost note affidavit, if
applicable), the related Mortgage, and other agreements executed in connection
therewith are genuine, and each is the legal, valid, and binding obligation of
the maker thereof, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law);
(e)     Good Title. The Seller is the sole owner and holder of the Mortgage
Loan, and the related Mortgage Note and Mortgage (or Security Agreement with
respect to a Co-op Loan), and has good title to the Mortgage Loan. The Mortgage
Loan, including, if applicable, the Mortgage Note and Mortgage (or Security
Agreement with respect to a Co-op Loan), is not assigned or pledged, and the
Seller has good and marketable title thereto and has full right to transfer and
sell the Mortgage Loan to the Purchaser free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest;
(f)     No Defenses. The Mortgage Note and the Mortgage are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been, to the best of
such Seller’s knowledge, asserted with respect thereto;
(g)    Servicing; Collection Practices. During the period in which such Mortgage
Loan was owned by the Seller, such Mortgage Loan has been serviced in accordance
with Acceptable Servicing Practices in all material respects;
(h)    Taxes Paid. Except with respect to the Disclosed Liens and Encumbrances
specifically set forth on Schedule 2-A attached hereto, all properly assessed
real property taxes, tax assessments and homeowners association fees (other than
Junior HOA Fees) affecting the Mortgaged Property which are due and payable
prior to the Cut-Off Date have been paid or escrow funds on account with the
Servicer have been established for such amounts;
(i)    Litigation. Except as specified on the Mortgage Loan Schedule, the
Mortgage Loan is not subject to any contested litigation;
(j)    Regulatory Compliance. Any and all requirements of any federal, state or
local law including, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the origination of the Mortgage Loan have been
complied with in all material respects; provided, however, that Obligor makes
such representation and warranty solely with respect to each Mortgage Loan in
respect of which any applicable statute of limitations period remains unexpired
for any claim, liability or dispute arising under applicable laws;
(k)     No Condemnation; No Casualty. To the Seller’s Knowledge, the Mortgaged
Property is not subject to a condemnation proceeding, and there is no proceeding
pending or, to Seller’s Knowledge, threatened in writing for the total or
partial condemnation of the Mortgaged Property;
(l)    Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have
been fully disbursed, and there is no requirement for future advances under the
Mortgage Loan;
(m)     Mortgaged Property. The real property secured by the related Mortgage is
not (i) manufactured housing that is not affixed to the land or (ii) vacant
land;
(n)     [Intentionally Omitted]
(o)    Texas Section 50(a)(6). Each Mortgage Loan originated in the state of
Texas pursuant to Article XVI, Section 50(a)(6) of the Texas Constitution (a
“Texas Refinance Loan”) has been originated in compliance with the provisions of
Article XVI, Section 50(a)(6) of the Texas Constitution, the Texas Civil
Statutes, the Texas Finance Code, and the Texas Administrative Code; and
(p)    High-Cost Loans; HOEPA. No Mortgage Loan is a “high-cost” loan, “covered”
loan, or any other similarly designated loan as defined under any state, local,
or federal applicable predatory, abusive lending or other applicable laws;
provided that the Obligor makes such representation and warranty solely with
respect to each Mortgage Loan sold hereunder in respect of which the statute of
limitations period has not yet expired as of the Closing Date with respect to
such Mortgage Loan for any claim, liability or dispute arising from an alleged
violation of such applicable laws.
Except as expressly set forth herein, the Purchaser understands that the
Mortgage Loans are sold on an “AS IS,” “WHERE IS” basis WITH ALL FAULTS and no
representation or warranty of any kind is made by the Seller or the Obligor with
respect thereto.

Section 3.03.    Remedies for Breach of Representations and Warranties.
(a)    Notice of Breach. Upon discovery by the Seller, the Obligor or the
Purchaser of any breach of the representations and warranties set forth in
Sections 3.01 or 3.02 that adversely affects the value, enforceability or
collectability of a Mortgage Loan in any material respect (a “Breach”), the
party discovering such breach shall give prompt written notice in the form
described in the immediately following paragraph of this Section 3.03(a) to the
other parties, but in no event shall such notice be provided later than the
expiration of the Survival Period. Within ninety (90) days of its discovery or
receipt of notice of such Breach (the “Cure Period”), as applicable, the Obligor
shall use its best efforts to cure such Breach, to the extent curable, in all
material respects. If such Breach is not curable or, if curable, cannot be cured
within such ninety (90) day period, the Obligor shall have the right to propose
in writing a reimbursement to the Purchaser of an amount (the “Purchase Price
Adjustment”) equal to the reduction in value of the affected Mortgage Loan based
upon the Breach. The Obligor shall be deemed to have elected not to propose a
Purchase Price Adjustment to the Purchaser if the Obligor fails to deliver to
the Program Manager a proposed Purchase Price Adjustment (i) within five (5)
Business Days following the expiration of the Cure Period, if the related Breach
is curable, or (ii) within fifteen (15) Business Days following the earlier to
occur of (a) the Seller’s or the Obligor’s discovery of the related Breach or
(b) the Purchaser’s delivery of written notice to the Obligor with respect to
the related Breach, if such Breach is not curable, in which event the Obligor
shall repurchase the related Mortgage Loan in accordance with Section 3.03(b).
To the extent that Obligor proposes a Purchase Price Adjustment to the Program
Manager, the Obligor and the Purchaser (or the Program Manager on behalf of the
Purchaser) shall work together in good faith to agree upon the Purchase Price
Adjustment within five (5) Business Days following the date on which the Program
Manager receives the proposed Purchase Price Adjustment from the Obligor. In no
event, however, shall the Purchase Price Adjustment exceed an amount equal to
the Repurchase Price for the applicable Mortgage Loan. If the Obligor and
Program Manager are unable to timely agree upon the Purchase Price Adjustment,
which determination shall be made in the Program Manager’s sole and absolute
discretion, the Obligor shall repurchase the applicable Mortgage Loan in
accordance with Section 3.03(b) at the Repurchase Price. In addition, the
Purchaser agrees that with respect to any alleged breach of a representation
that is due to or results in any tax, assessment or similar monetary lien,
charge or encumbrance that adversely affects the value, enforceability or
collectability of the related Mortgage Loan in any material respect, the Obligor
shall have satisfied its cure obligation related thereto by paying in full the
related amounts to the Purchaser (or its designee) or the applicable taxing
authority (together with evidence of such payment reasonably satisfactory to the
Purchaser), and upon such cure, the Purchaser shall be precluded from requesting
any additional remedy related thereto from the Obligor. It is understood that
the obligations of the Obligor to cure, pay the applicable Purchase Price
Adjustment or repurchase as set forth in Sections 3.03(a) and 3.03(b) constitute
the sole remedies of the Purchaser with respect to any Breach (whether sounding
in contract or otherwise).
Any written notice provided pursuant to this Section 3.03 in connection with a
Breach of any of the representations and warranties made by the Seller or the
Obligor in Sections 3.01 and 3.02 of this Agreement shall set forth the
following:
(1)    for any Breach under Section 3.02, the identity of the Mortgage Loan (by
the number assigned to such Mortgage Loan by the Seller at the time of sale as
set forth on the Mortgage Loan Schedule) with respect to which a Breach is
alleged to have occurred;
(2)    a description of the claimed Breach;
(3)    the section and (if applicable) subsection under which such Breach is
claimed; and
(4)    supporting documentation describing such claimed Breach, including (if
applicable) copies of any documents necessary to determine that such alleged
Breach exists.
(b)    Repurchase. The Obligor shall repurchase any Mortgage Loans sold by the
Seller hereunder for which a notice of a Breach is delivered prior to the
expiration of the Survival Period pursuant to Section 3.03(a), if the Obligor
fails to timely effect a cure (if applicable) and the repurchase of such
Mortgage Loans is required in accordance with the provisions of Section 3.03(a)
above. Any repurchase of a Mortgage Loan(s) pursuant to the provisions of this
Section 3.03 shall be accomplished within ten (10) days following demand by the
Purchaser, by payment of the Repurchase Price to the Purchaser or its designee
in immediately-available funds. On or before the date of the repurchase, the
Purchaser and the Seller shall arrange for the reassignment of such Mortgage
Loan, release of the related collateral file to the Seller or its designee,
delivery to the Seller or its designee of any documents held by the Purchaser or
its designee, and transfer of the Servicing Rights relating to such Mortgage
Loan.
(c)    Conditions to Repurchase. Notwithstanding any other provision of this
Agreement, the Obligor shall not be required to repurchase any Mortgage Loan in
the event that:
(i)    Purchaser (or its servicer or other designee) has released or impaired
the lien of the related Mortgage on the related Mortgaged Property;
(ii)    at the time of repurchase, (1) as a result of the actions of the
Purchaser or the Successor Servicer, Purchaser is not the sole owner of the
Mortgage Loan and holder of the related Mortgage Note, free and clear of any and
all liens, claims, encumbrances, participation interest, equities, pledges,
charges or security interests of any nature, other than any liens, claims,
encumbrances, participation interests, equities, pledges, charges or security
interests in existence as of the Closing Date or any other Permitted
Encumbrances, and/or (2) Purchaser does not have full right and authority to
sell or assign the same; and
(iii)    Purchaser (or its servicer or other designee) has not serviced the
Mortgage Loan in accordance with all applicable federal, state and local laws
and regulations and the terms of the related Mortgage and Mortgage Note from and
after the Closing Date to and including to the date of repurchase.
(d)    Mortgage Files. Subject to the payment of the Repurchase Price by the
Obligor to the Purchaser for any Mortgage Loan in accordance with the terms
hereof, the Purchaser shall cause its custodian to release from its custody to
the Seller (or its designee(s)) the contents of each Mortgage File related to
any such repurchased Mortgage Loan; provided, the Purchaser may retain copies of
any Mortgage File related to such Mortgage Loan.
(e)    Survival. The provisions of this Section 3.03 shall expressly survive the
Closing Date.

Section 3.04.    Representations and Warranties Respecting the Purchaser and the
Trustee. Each of Trustee and the Purchaser, as applicable, solely for itself,
represents, warrants and covenants to the Seller and the Obligor that, as of the
Closing Date:
(a)    Organization and Existence. The Trustee is duly organized and validly
existing under the laws of the United States of America and has all powers
necessary to carry on its business as now being conducted;
(b)    Due Authority. The Purchaser has the full power and authority to perform,
and to enter into and consummate, all transactions contemplated by this
Agreement; the Purchaser has the full power and authority to purchase, hold and
service each Mortgage Loan;
(c)    No Conflict. Neither the acquisition of the Mortgage Loans by the
Purchaser pursuant to this Agreement, the consummation of the transactions
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement, will conflict with or result in a breach of any of
the terms, conditions or provisions of the Purchaser’s trust documents or result
in a breach of any legal restriction or any material agreement or instrument to
which the Purchaser is now a party or by which it is bound, or constitute a
material default or result in an acceleration under any of the foregoing, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which the Purchaser or its property is subject;
(d)     No Pending Litigation. There is no action, suit, proceeding,
investigation or litigation pending or, to the Purchaser’s knowledge,
threatened, which either in any one instance or in the aggregate, if determined
adversely to the Purchaser would adversely affect the purchase of the Mortgage
Loans by the Purchaser hereunder, or the Purchaser’s ability to perform its
obligations under this Agreement in any material respect;
(e)    No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this
Agreement, or if required, such consent, approval, authorization or order has
been obtained prior to the Closing Date;
(f)    Due Diligence. The Purchaser has conducted such due diligence review and
analysis, or had the opportunity to conduct such due diligence review and
analysis, of the Mortgage Loans and the Servicing Rights related thereto, the
Mortgage Loan Documents and such other related information, as necessary, proper
or appropriate in order to make a complete and fully informed decision with
respect to the purchase and acquisition of the Mortgage Loans and the Servicing
Rights related thereto;
(g)    Sophisticated Investor. The Purchaser is a sophisticated investor with
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of investment in the Mortgage Loans;
(h)    No Reliance. The Purchaser’s bid and decision to purchase the Mortgage
Loans are based upon its own independent evaluations of the Mortgage Files and
other materials made available by the Seller and deemed relevant by the
Purchaser and its agents. In entering into this Agreement, the Purchaser has not
relied upon any oral information from the Seller, the Obligor, any affiliate of
the Seller or the Obligor, or, in each case, any of their employees, agents,
attorneys or representatives, other than the limited statements, representations
and warranties of the Seller and Obligor expressly contained herein. The
Purchaser acknowledges that no affiliate, employee, agent, attorney or
representative of the Seller or the Obligor has been authorized to make, and
that the Purchaser has not relied upon, any statements, representations or
warranties other than those specifically contained in this Agreement. Without
limiting the foregoing, the Purchaser acknowledges that, except as specifically
set forth in this Agreement, none of the Seller, the Obligor, any affiliate of
the Seller or the Obligor, or in each case, any of their employees, agents,
attorneys or representatives has made any representations or warranties as to
the Mortgage Loans (including without limitation, the value, marketability,
condition or future performance thereof, the existence of leases or the status
of any tenancies or occupancies with respect thereto, the applicability of any
rent control or rent stabilization laws on the compliance or lack of compliance
thereof with any laws (including without limitation, environmental, land use or
occupancy laws));
(h)     No Brokers. The Purchaser has not employed or used a broker or anyone
else who might be entitled to a broker fee or commission in connection with the
transactions contemplated herein, with respect to which the Purchaser is
responsible for any fees or commissions;
(i)    HAMP-Approved Servicer. To Purchaser’s knowledge, the Successor Servicer
on the Transfer Date shall be a HAMP-approved servicer and shall be
participating in the HAMP;
(j)    [Intentionally Omitted];
(k)    [Intentionally Omitted];
(l)    Loss Mitigation. Purchaser acknowledges and agrees that the Mortgage
Loans may be subject to loss mitigation to the extent set forth in the
Servicer’s servicing files. From the Transfer Date, Purchaser shall, or shall
cause the Successor Servicer to, service any Mortgage Loan that is subject to
loss mitigation as of the Transfer Date in accordance with the terms of any such
loss mitigation and in accordance with applicable law. If the Seller or the
Servicer has commenced any loss mitigation process prior to the Transfer Date,
the Purchaser shall cause the Successor Servicer to continue such loss
mitigation process until completion. Purchaser agrees that it will evaluate and
offer loss mitigation options to Mortgagors under the Mortgage Loans generally
to the same extent and on similar terms as it offers loss mitigation options to
Mortgagors under other similar mortgage loans held or serviced on behalf of
Purchaser or Successor Servicer in accordance with applicable law. The Seller
and the Successor Servicer shall cooperate and assist each other to confirm and
ensure that any loss mitigation application process that is initiated and not
completed prior to the Transfer Date is properly reflected in Purchaser’s or the
Successor Servicer’s servicing records, including by confirmation of applicable
data;
(m)    Servicing Compliance. Purchaser covenants and agrees that on and after
the Transfer Date (i) it will cause the Successor Servicer to service each
Mortgage Loan in accordance with the terms of the related Mortgage Loan
Documents, any loss mitigation and with applicable law, (ii) the Purchaser shall
direct the Successor Servicer and its employees, representatives or assignees to
comply with all applicable law, (iii) it shall cause the Successor Servicer to
service each Mortgage Loan in accordance with customary accepted servicing
practices and (iv) Purchaser shall cause the Successor Servicer to respond to
Mortgagors’ inquiries regarding the servicing of the related Mortgage Loans in a
timely fashion and provide Mortgagors with a reasonable appeals process with
respect to servicing decisions relating to the applicable Mortgage Loan;
(n)    Ability to Service; Servicer Eligibility; Loss Mitigation. The Purchaser
does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant and obligation contained in this
Agreement. There exists no law or judgment, award, order, writ, or decree of any
court that would prohibit the Purchaser or its designee from acquiring, holding
or causing the Successor Servicer to service the Mortgage Loans, including, but
not limited to, the Purchaser’s or its designee’s ability to foreclose on any
Mortgaged Property, to abide by the terms of any loss mitigation activities of
the Seller or the Servicer and to continue or properly complete (or to cause the
Successor Servicer to continue or properly complete) any loss mitigation
activities with respect to any Mortgage Loan commenced by the Seller or the
Servicer prior to the Transfer Date in accordance with the terms of this
Agreement;
(o)    Substitution of Purchaser as Claimant with respect to Bankruptcy
Proceedings. Purchaser agrees that with respect to each Mortgage Loan subject to
this Agreement, if the related Mortgagor is a debtor in a case under the United
States Bankruptcy Code of 1986, as amended, (11 U.S.C. § 101, et seq.) on the
Transfer Date and a proof of claim has been filed by or on behalf of the Seller,
Purchaser, at its sole cost and expense, shall (if applicable) cause the
Successor Servicer to substitute Purchaser for Seller, or any entity that filed
such claim on behalf of such Seller, including Servicer, as the claimant against
such Mortgagor within forty-five (45) days after the Transfer Date; and
(p)    Notification to Counsel. With respect to any Mortgage Loan which is, as
of the Transfer Date, the subject of litigation, bankruptcy or foreclosure (a
“Pending Proceeding”), the Purchaser shall, at its sole cost and expense, cause
the Successor Servicer to, within forty-five (45) days after the Transfer Date
(as such time period shall be extended, on a day-by-day basis, for any Force
Majeure Event), (i) notify the appropriate court officer and all counsel of
record in each such Pending Proceeding of the transfer of such Mortgage Loan
from the Seller to the Purchaser, (ii) file pleadings to substitute counsel
(unless said counsel has agreed to represent the Purchaser in the Pending
Proceeding at the Purchaser’s sole cost and expense), and (iii) file pleadings
and other appropriate documents to remove the Seller as a party in such Pending
Proceeding and substitute the Purchaser or its designee as the real party in
interest, and change the caption thereof accordingly. To the extent a notice of
substitution has not occurred in accordance with clauses (i) through (iii) above
within forty-five (45) days following the Transfer Date (as such time period
shall be extended, on a day-by-day basis, for any Force Majeure Event), the
Seller shall provide notice to the Purchaser (the “Notice”). If the notice of
substitution has not occurred in accordance with clauses (i) through (iii) above
within thirty (30) days following the Purchaser’s receipt of the Notice, the
Seller shall be permitted to discontinue or otherwise remove itself as a party
in interest from such Pending Proceeding, to the extent permitted by applicable
law in such jurisdiction.

ARTICLE IV.    
SERVICING OF MORTGAGE LOANS


11



--------------------------------------------------------------------------------





Section 4.01.    Servicing Released Sale. The Mortgage Loans are being sold
pursuant to this Agreement on a servicing-released basis. All rights to service
the Mortgage Loans, and all responsibility for the servicing of the Mortgage
Loans, are hereby transferred by the Seller to Purchaser as of the Closing Date,
subject to this Article IV.

Section 4.02.    [Intentionally Deleted]

Section 4.03.    Mortgage Transfer and Servicing Transfer Disclosures. The
Purchaser shall cause the Successor Servicer to provide the Mortgagor of each
Mortgage Loan with the applicable notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), as amended, and the
TILA-RESPA Integrated Disclosure Rule (collectively, the “Section 404 Notices”).
Seller and Purchaser shall each be responsible for fifty percent (50%) of any
and all costs and expenses of the preparation and delivery of the Section 404
Notices.

Section 4.04.    Suitability. Purchaser agrees that it or its affiliates and/or
agents, or the Successor Servicer, has sufficient experience and expertise in
the maintenance and servicing of mortgage loans of the type purchased herein and
is capable of maintaining and servicing the Mortgage Loans in compliance with
all applicable federal, state and local laws, rules and regulations relating
thereto.

Section 4.05.    Regulatory Compliance; Collection Practices. Purchaser shall
cause the Successor Servicer to service the Mortgage Loans in accordance with
industry standards, all applicable federal, state and local laws, statutes,
rules, ordinances and regulations and the terms of the Mortgage Notes and
Mortgages. The Purchaser shall cause the Successor Servicer to not violate any
laws relating to unfair credit collection practices in connection with the
Mortgage Loans in a manner that would create or expose the Seller or its
servicer to any claim, demand, or assertion that, after the Closing Date, such
Person was in any way involved in or had in any way authorized any unlawful
collection practices in connection with the related Mortgage Loans.

Section 4.06.    Reporting to the Internal Revenue Service. The Purchaser agrees
to cause the Successor Servicer to submit all Internal Revenue Service forms and
information returns for the Mortgage Loans for all periods occurring on and
after the Transfer Date during which it owns the Mortgage Loans.

Section 4.07.    Use of the Seller’s, Fannie Mae’s, Freddie Mac’s or HUD’s Name.
The Purchaser covenants and agrees that it shall cause the Successor Servicer
not to (i) except as required by applicable law, institute or continue any
enforcement or legal action or proceeding in the name of the Seller or its
servicer, Fannie Mae or its servicer, Freddie Mac or its servicer, or HUD or its
servicer, or, except as required by applicable law, make reference to the Seller
or its servicer, Fannie Mae or its servicer, Freddie Mac or its servicer, or HUD
or its servicer in any correspondence to or discussion with any particular
obligor regarding enforcement or collection of the Mortgage Loans except for
purposes of identifying a Mortgage Loan as previously owned by the Seller,
Fannie Mae, Freddie Mac or HUD, (ii) misrepresent, mislead, deceive, or
otherwise fail to adequately disclose to any particular Mortgagor or guarantor
the identity of the Purchaser as the owner of the Mortgage Loan or (iii) hold
itself out as an agent or representative of the Seller, Fannie Mae, Freddie Mac
or HUD. The Seller, Fannie Mae, Freddie Mac and HUD, as applicable, shall have
the right to seek the entry of an order by a court of competent jurisdiction
enjoining any violation hereof.

ARTICLE V.    
INDEMNIFICATION



Section 5.01.    Purchaser’s Indemnification. The Purchaser shall indemnify the
Seller, the Obligor and their respective affiliates, employees, directors,
officers, agents, members, partners, advisors and representatives (collectively,
“Related Persons”) and hold them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses (including expenses incurred
in the enforcement of this indemnification obligation) (collectively, “Losses”)
that the Seller or Obligor may sustain from any material failure of the
Purchaser to perform its duties and obligations hereunder. The Seller and the
Obligor, as applicable, shall promptly notify the Purchaser and the Program
Manager if a claim is made by a third party against the Seller, the Obligor, or
any of their respective Related Persons with respect to any Mortgage Loan that
could give rise to an indemnity claim under this Section 5.01, and the Purchaser
shall have the right but not the obligation to assume the defense of any such
claim and to assert any and all claims or other pleadings that it may have. The
Seller and the Obligor, as applicable, shall cooperate with the Purchaser and
the Program Manager in the defense of any such claim. Purchaser shall not settle
a claim without the written consent of the Seller or the Obligor, as applicable,
which consent shall not be unreasonably withheld or delayed, except that no
consent will be required to settle a claim where relief against the party being
defended is limited to monetary damages that are paid by the Purchaser;
provided, however, that in such case, there shall be no admission of liability
on the part of the Seller or the Obligor, respectively, without the written
consent of the Seller or the Obligor, respectively. This indemnification shall
survive the closing of the purchase and sale of the Mortgage Loans and any
termination of this Agreement for the Survival Period, but shall expressly
further survive with respect to any claim made hereunder prior to the expiration
of such period.
Notwithstanding the provisions set forth in this Section 5.01, the Purchaser
shall not be liable for any indirect, special, consequential or punitive
damages.
Section 5.02.    Obligor’s Indemnification. The Obligor, on behalf of itself and
the Seller, shall indemnify the Purchaser, the Program Manager, the Trustee and
their respective Related Persons and hold them harmless against any and all
Losses that the Purchaser or any such Related Person may sustain from any
material failure of the Seller or Obligor to perform their duties and
obligations hereunder.  The Purchaser shall promptly notify the Obligor if a
claim is made by a third party against the Purchaser, the Program Manager or any
of their respective Related Persons with respect to any Mortgage Loan that could
give rise to an indemnity claim under this Section 5.02, and the Obligor shall
have the right but not the obligation to assume the defense of any such claim
and to assert any and all claims or other pleadings that it may have.  The
Purchaser shall cooperate with the Obligor in the defense of any such claim. 
The Obligor shall not settle a claim without the written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed, except
that no consent will be required to settle a claim where relief against the
Purchaser is limited to monetary damages that are paid by the Obligor; provided,
however, that in such case, there shall be no admission of liability on the part
of the Purchaser without the written consent of the Purchaser.  This
indemnification shall survive the closing of the purchase and sale of the
Mortgage Loans and any termination of this Agreement for the Survival Period,
but shall expressly further survive with respect to any claim made hereunder
prior to the expiration of the Survival Period.
Notwithstanding the provisions set forth in this Section 5.02, the Obligor shall
not be liable for any indirect, special, consequential or punitive damages.

ARTICLE VI.    
MISCELLANEOUS PROVISIONS

Section 6.01.    Amendment. This Agreement and any provision or part thereof may
be modified, waived or amended from time to time only by a separate written
agreement executed by all parties to this Agreement against whom such
modification, waiver or amendment to this Agreement is sought.

Section 6.02.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
(b)    EACH OF THE PARTIES HERETO HEREBY SUBMITS (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW YORK LOCATED
IN NEW YORK COUNTY, NEW YORK, SOLELY WITH RESPECT TO MATTERS ARISING UNDER THIS
AGREEMENT, AND EACH WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH IN SECTION
6.03 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON RECEIPT
THEREOF. EACH OF THE PARTIES HERETO HEREBY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION
TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.
(c)    THE SELLER AND THE PURCHASER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT, OR ANY OTHER DOCUMENTS OR INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE SELLER OR THE PURCHASER.
(d)    THE PROVISIONS SET FORTH IN THIS SECTION 6.02 ARE A MATERIAL INDUCEMENT
FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

Section 6.03.    Notices. All demands, notices and communications hereunder
shall be in writing. Any such demand, notice or communication shall be delivered
in person or transmitted by a recognized private overnight courier service or
deposited with the United States Postal Service, certified mail, postage
prepaid, return receipt requested, or via email, addressed as follows, unless
such address is changed by written notice hereunder. All notices shall be deemed
delivered (i) when received by the party to which it is sent, if delivered in
person, (ii) after 1 Business Day, if delivered by courier, (iii) four days
after the date of mailing, if mailed and (iv) upon receipt, if delivered via
email.
(a)    if to the Seller:
Wilmington Savings Fund Society, FSB, not in its individual capacity,
but solely as trustee for BCAT 2020-23TT
1500 Delaware Avenue, 11th Floor
Wilmington, Delaware 19801
Attention: BCAT 2020-23TT


12



--------------------------------------------------------------------------------




E-mail: : smohajer@wsfsbank.com


or such other address as may hereafter be furnished to the Purchaser in writing
by the Seller;


(b)    if to the Obligor:
AG Mortgage Investment Trust, Inc.
245 Park Avenue
New York, New York 10167
Attention: General Counsel


or such other address as may hereafter be furnished to the Purchaser in writing
by the Obligor;
(c)    if to Purchaser:
[***]
(d)    if to Program Manager:
[***]
or such other address as may hereafter be furnished to the Seller and the
Obligor in writing by the Purchaser or the Program Manager, as the case may be.

Section 6.04.    Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. The consideration for
each party’s agreement may not and is not intended to be apportioned among
specific rights or obligations set forth in this Agreement which rights and
obligations are interrelated and dependent.

Section 6.05.    Relationship of Parties. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the parties
hereto and the services of the Seller and the Obligor shall be rendered as an
independent contractor and not as agent for the Purchaser.

Section 6.06.    Execution. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement. The Parties
agree that this Agreement and signature pages to this Agreement and each other
transaction document contemplated hereunder may be transmitted between them
electronically (in pdf. format), that such signatures may constitute original
signatures and that such signature page containing the signature of an
authorized individual (electronically or original) is binding on the respective
Parties.

Section 6.07.    Preparation and Recordation of Assignments of Mortgage. To the
extent permitted by applicable law, each of the Assignments of Mortgage is
subject to recordation in all appropriate public offices for real property
records in all the counties or other comparable jurisdictions in which any or
all of the Mortgaged Properties are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected at the
Purchaser’s expense, in the event recordation is either necessary or advisable
in accordance with applicable law.


13



--------------------------------------------------------------------------------





Section 6.08.    Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties to this Agreement and their successors. Neither the
Purchaser nor the Seller or the Obligor may transfer, sell or assign its rights,
obligations or interests in this Agreement without the written consent of the
other parties, and any purported transfer, sale or assignment in violation of
this Section 6.08 shall be null and void ab initio; provided, however, that the
Purchaser may assign this Agreement to an affiliate of the Purchaser without the
prior written consent of the Seller or the Obligor, however an assignment of
this Agreement to a securitization trust or any unrelated third party purchaser
is not permitted.

Section 6.09.    Further Agreements. The Purchaser, the Obligor and the Seller
each agree to execute and deliver to the other such additional documents,
instruments or agreements as may be necessary or appropriate to effectuate the
purposes of this Agreement.

Section 6.10.    Confidential Information. The parties (i) shall comply with all
applicable laws regarding the privacy or security of Consumer Information, (ii)
shall not collect, create, use, store, access, disclose or otherwise handle
Consumer Information in any manner inconsistent with any applicable laws or
regulations regarding the privacy or security of Consumer Information, (iii)
shall not disclose Consumer Information to any affiliated or non-affiliated
third party except to enforce or preserve its rights, as otherwise permitted or
required by applicable law (or by regulatory authorities having jurisdiction in
the premises), and (iv) shall maintain appropriate administrative, technical and
physical safeguards to protect the security, confidentiality and integrity of
Consumer Information, including maintaining security measures designed to meet
the Interagency Guidelines Establishing Standards for Safeguarding Consumer
Information published in final form on February 1, 2001, 66 Fed. Reg. 8616, and
the rules promulgated thereunder. Notwithstanding anything to the contrary set
forth in this Section 6.10, Purchaser may disclose Consumer Information to
prospective third party purchasers or financing sources (including to any
financial advisors thereof) of any one or more of the related Mortgage Loans who
are subject to confidentiality; provided, such disclosure is made by Purchaser
in accordance with applicable laws regarding the privacy or security of Consumer
Information. In addition to other remedies available at law and in equity,
receiving party shall be liable for all reasonable costs associated with any
commercially reasonable remedial action taken by the disclosing party in
accordance with prevailing industry practices to resolve a data breach by the
receiving party. Without limiting the generality of the foregoing, the parties
shall hold and use all Consumer Information in compliance with Subtitle A of
Title V of the Gramm-Leach-Bliley Act (codified at 15 U.S.C. § 6801 et seq.), as
it may be amended from time to time, and the regulations promulgated thereunder
(the “GLB Act”), the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
(“FCRA”), and all other applicable law.
The parties expressly agree and acknowledge that the terms of this transaction
and the identity of the parties hereto and their respective affiliates
(collectively, “Confidential Information”) shall be treated as confidential
under the terms of this Section 6.10. The parties acknowledge and agree that the
Confidential Information shall be kept confidential and shall not, except with
the prior written consent of the disclosing party, be disclosed to any person
other than (i) their and their affiliates’ employees, officers, directors,
counsel, accountants, potential financing sources, advisors and agents
(collectively “Representatives”) on a need to know basis, (ii) rating agencies
or servicers or potential servicers in relation to the Mortgage Loans, (iii)
purchasers or transferees of any of the Mortgage Loans who are subject to
confidentiality with respect to such information, (iv) pursuant to routine
supervisory review by an applicable regulatory authority which review is not
targeted at the disclosing party or the transaction (whether by inquiry, exam,
or audit) without notice to the disclosing party, and (v) if required by
applicable law, order, rule or regulation or pursuant to a subpoena, court
order, demand or other judicial process or in connection with a legal
proceeding, in such case receiving party shall provide to the disclosing party
prompt prior notice of such disclosure.
The parties agree that nothing contained herein is intended to seek confidential
treatment for or limit disclosure of information that is in or becomes available
to the public other than as a result of an unauthorized disclosure by the
receiving party or its Representatives in violation of the terms of this Section
6.10. Solely with respect to the Obligor and Purchaser, either party acting in
its capacity as the receiving party shall be responsible to the other party for
any breach of this Section 6.10 by its Representatives. Each of the parties
agrees that it shall not issue any press release in respect of the matters
contemplated in this Agreement that utilizes the other party’s name in any
manner, without such other party’s express prior written consent, except as
expressly required by applicable law, rule or regulation. Each party understands
and agrees that money damages would not be a sufficient remedy for any breach or
threatened breach of this Section 6.10 and that the non-breaching party shall be
entitled to obtain equitable relief, including injunction and specific
performance, as a remedy for any such breach without the need to prove the
inadequacy of monetary damages or post a bond or other undertaking. Such remedy
shall, however, not be exclusive and shall be in addition to any other remedies
which the non-breaching party may have at law or in equity. The restrictions set
forth herein shall survive the termination of this Agreement.

Section 6.11.    Exhibits. The exhibits to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.

Section 6.12.    General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
(a)    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
(b)    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles as in effect
from time to time in the United States, consistently applied;
(c)    references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
(d)    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
(e)    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
(f)    the term “include” or “including” shall mean without limitation by reason
of enumeration; and
(g)    Section headings contained in this Agreement are for convenience of
reference only, and they shall not be used in the interpretation hereof.

Section 6.13.    Survival of the Agreement. To the extent this Agreement
includes provisions which state that such will remain in effect after the
closing of the transaction contemplated by this Agreement, such provisions shall
survive and remain in effect after the closing.

Section 6.14.    Regulation AB. Notwithstanding anything in this Agreement to
the contrary, the Seller will not provide to the Purchaser any originator
disclosure, servicer disclosure, or static pool information, as is contemplated
by Regulation AB (Subpart 229.1100 – Asset Backed Securities, 17 C.F.R.
§§229.1100-229.1125, as such may be amended from time to time).
Section 6.15.    Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Savings Fund Society, FSB ("Wilmington") not individually or
personally, but solely as trustee, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Seller is made and intended not as a
personal representation, undertaking and agreement Wilmington but is made and
intended for the purpose of binding only the Seller, (c) nothing herein
contained shall be construed as creating any liability on Wilmington
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, (d) Wilmington has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Seller in the
Agreement and (e) under no circumstances shall Wilmington be personally liable
for the payment of any indebtedness or expenses of the Seller or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Seller.
Section 6.16.    Program Manager; Discretionary Acts of Purchaser; No Recourse
to Trustee.
(a)Notwithstanding anything to the contrary in this Agreement, and for the
avoidance of doubt, it is hereby acknowledged and agreed that each and every
exercise of discretion on the part of Purchaser under this Agreement (including
the election to exercise or waive any right, and the grant or withholding of any
consent or approval), may be made by Program Manager in accordance with the
Trust’s trust agreement, as amended from time to time.
(b)    It is expressly understood and agreed by the parties hereto (and any
Person claiming by or through the parties hereto) that (i) this Agreement is
executed and delivered by UMB Bank, National Association (“UMB Bank”), not
individually or personally but solely as legal title trustee of the Trust, in
the exercise of the powers and authority conferred and vested in it under its
trust agreement, (ii) each of the undertakings and agreements herein made on the
part of Purchaser is made and intended not as personal undertakings or
agreements by UMB Bank but is made and intended for the purpose of binding only
the Trust, (iii) nothing herein contained shall be construed as creating any
obligation or liability on UMB Bank, individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall UMB
Bank (in its individual capacity or as legal title trustee of the Trust) be
personally liable for the payment of any indebtedness, indemnification or
expenses of Purchaser or be liable for the performance, breach or failure of any
obligation or covenant made or undertaken by Purchaser under this Agreement or
any related document. Without limitation of anything in the foregoing, in no
event shall UMB Bank have any liability to any Person under or in connection
with this Agreement, any liability of Purchaser being solely the liability of
the Trust and the assets of the Trust.

IN WITNESS WHEREOF, the Seller, the Obligor and the Purchaser have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the day and year first above written.
WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee for BCAT 2020-23TT, as Seller
By: /s/ Devon Almeida    
Name: Devon Almeida
Title: Assistant Vice President


AG MORTGAGE INVESTMENT TRUST, INC., as Obligor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel
UMB BANK, NATIONAL ASSOCIATION, not in its individual capacity, but solely as
legal title trustee for LVS Title Trust XIII, as Purchaser
By: /s/ Katie Carlson    
Name: Katie Carlson
Title:Vice President








14



--------------------------------------------------------------------------------





SCHEDULE 1
MORTGAGE LOAN SCHEDULE




Schedule 1





--------------------------------------------------------------------------------






SCHEDULE 2-A
PROPERTY TAX AND HOMEOWNER’S LIEN AMOUNTS AND/OR ENCUMBRANCES OR OTHER
DEFICIENCIES AND DISCLOSED LIENS AND ENCUMBRANCES CREDIT









--------------------------------------------------------------------------------





SCHEDULE 2-B
DISPUTED DISCLOSED LIENS AND ENCUMBRANCES






Schedule 2-B



--------------------------------------------------------------------------------





SCHEDULE 3-A
COLLATERAL EXCEPTIONS




Schedule 3



--------------------------------------------------------------------------------






SCHEDULE 3-B
DATA EXCEPTIONS







--------------------------------------------------------------------------------





EXHIBIT A
MORTGAGE LOAN DOCUMENTS
 






Exhibit A-1


ACTIVE 50239353v12

--------------------------------------------------------------------------------







EXHIBIT B
FORM OF BILL OF SALE




Exhibit B-1


ACTIVE 50239353v12

--------------------------------------------------------------------------------





EXHIBIT C
LIMITED POWER OF ATTORNEY















--------------------------------------------------------------------------------







EXHIBIT D


WIRE TRANSFER INSTRUCTIONS














Exhibit D-0



--------------------------------------------------------------------------------





EXHIBIT E


PURCHASER REPORTS TO FREDDIE MAC








Exhibit E-1



--------------------------------------------------------------------------------





EXHIBIT F


ADDITIONAL SALE REQUIREMENTS AND CONDITIONS TO THE SALE









Exhibit F-1



--------------------------------------------------------------------------------





EXHIBIT G


STANDARD SERVICING INSTRUCTIONS FOR CONTESTED LITIGATION LOANS








Exhibit G-1



--------------------------------------------------------------------------------





EXHIBIT H


CONFIDENTIALITY & NON-DISPARAGEMENT TERMS FOR SETTLEMENT OF THIRD PARTY CLAIMS








Exhibit H-1

--------------------------------------------------------------------------------





EXHIBIT I


STANDARD SERVICING INSTRUCTIONS FOR UNCONTESTED LITIGATION LOANS






Exhibit I-1



--------------------------------------------------------------------------------





EXHIBIT J


POST-SALE REPORTING REQUIREMENTS



